Title: From Thomas Jefferson to John Marshall, 23 June 1798
From: Jefferson, Thomas
To: Marshall, John


          
            June 23. 98.
          
          Th: Jefferson presents his compliments to General Marshall. he had the honor of calling at his lodgings twice this morning, but was so un-lucky as to find that he was out on both occasions. he wished to have expressed in person his regret that a preengagement for to-day which could not be dispensed with would prevent him the satisfaction of dining in company with Genl. Marshall, and therefore begs leave to place here the expressions of that respect which in common with his fellow citizens he bears him.
        